Citation Nr: 0511918	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
cervical spine disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 10 
percent disabling.

3.  Entitlement to an initial compensable rating for 
headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Louis, Missouri.  In May 2002, the 
veteran voiced disagreement with the continued disability 
ratings for his spine disabilities and the noncompensable 
rating assigned for his headache condition.  A statement of 
the case (SOC) was issued in September 2003 and 
correspondence received in October 2003 was accepted as his 
substantive appeal.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As for the veteran's increased rating claims for his cervical 
and lumbosacral spine disabilities, the Board notes that 
prior to initial adjudication of his claim, the veteran was 
sent a letter in January 2001 by which he was informed of 
what was involved for his claim.  While the letter noted the 
veteran had filed a claim for an increased evaluation, the 
letter did not inform him of the information and evidence 
necessary to substantiate his increased rating claims.  See 
38 C.F.R. § 3.159(b) (2004).  As such, a remand is in order 
so that the veteran can be informed of this key element of 
what it takes to substantiate his claims.  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. Apr. 14, 2005).  Moreover, 
the veteran should be notified of which portion of the 
information and evidence necessary to substantiate his 
increased rating claims for which he is responsible, which 
evidence it is VA's duty to assist him in obtaining, and 
requested to submit copies of any evidence in his possession 
relevant to his claims.

Regarding the veteran's headache claim, while this increased 
rating claim was raised in the veteran's notice of 
disagreement following the grant of secondary service 
connection, notice complying with the Veterans Claims 
Assistance Act of 2000 (VCAA) had not been previously sent.  
See VAOPGCPREC 8-03 (Dec. 22, 2003); 69 Fed. Reg. 25180 
(2004).  As such, the same notice should be sent to the 
veteran regarding this increased rating claim.  

Furthermore, the U.S. Court of Appeals for Veterans Claims 
(Court) has recognized that the VA's ability to provide 
assistance to incarcerated veterans is limited by the 
circumstances of the veteran's incarceration.  E.g. Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (holding that the 
Secretary lacked the authority to compel the warden of a 
state prison to release a veteran for psychiatric 
examination).  Nevertheless, VA adjudicators must "tailor 
their assistance to the peculiar circumstances of 
confinement.  [Incarcerated veterans] are entitled to the 
same care and consideration given to their fellow veterans."  
Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In the present case, the veteran 
referred to being diagnosed with radiculopathy.  However, no 
attempts have been made to obtain any medical treatment 
records to verify such a diagnosis.

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's increased rating claims.  The 
veteran must be specifically informed of 
the evidence necessary to substantiate 
his increased rating claims and of the 
portion of the information and evidence 
necessary to substantiate his claim for 
which he is responsible and which 
evidence it is VA's duty to assist him in 
obtaining.  Tell the veteran to submit 
copies of any evidence in his possession 
relevant to this claim.

2.  Obtain the veteran's complete medical 
records from April 2002 to the present 
from the federal prisons located in 
Leavenworth, Kansas, and Yankton, South 
Dakota.

3.  Readjudicate the veteran's increased 
rating claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental SOC (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since September 2003.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


